Citation Nr: 1034641	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-36 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from May 1969 
to April 1971, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
determined there was new and material evidence and, therefore 
granted the Veteran's petition to reopen his claim for 
service connection for PTSD, but then denied this claim on its 
underlying merits.

So, too, must the Board make this threshold preliminary 
determination of whether there is new and material evidence, 
before proceeding further, because this initial determination 
affects the Board's jurisdiction to adjudicate the claim on its 
underlying merits, i.e., on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); and 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been submitted).  
See, too, VAOPGCPREC 05-92 (March 4, 1992).


FINDINGS OF FACT

1.  Although the Veteran did not appeal the RO's May 2005 rating 
decision that initially considered and denied his claim for 
service connection for PTSD, additional evidence since received 
relates to unestablished facts necessary to substantiate this 
claim and raises a reasonable possibility of substantiating 
this claim.

2.  The most probative, i.e., competent and credible, medical and 
other evidence of record indicates it is as likely as not the 
Veteran's PTSD is attributable to his military service - and, in 
particular, to his fear of losing his life while serving 
in Vietnam.


CONCLUSIONS OF LAW

1.  The RO's May 2005 rating decision initially considering and 
denying the Veteran's claim for service connection for PTSD is 
final and binding based on the evidence then of record because he 
did not appeal that decision; however, he has since submitted new 
and material evidence during the years since to reopen this 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  And resolving all reasonable doubt in his favor, the 
Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is reopening and then granting the 
Veteran's claim for service connection for PTSD - in full, there 
is no need to discuss whether there has been compliance with 
these notice-and-duty-to-assist provisions of the VCAA.  This is 
because even were the Board to assume, for the sake of argument, 
there has not been, this is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  38 
C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
His claim is being granted, regardless.



II.  The Petition to Reopen the Claim for Service Connection for 
PTSD

The RO first considered and denied this claim in May 2005.  The 
basis of that denial was that there was no confirmed DSM-IV 
diagnosis of PTSD, no credible supporting evidence that a 
stressor had occurred during the Veteran's service, including 
during his tour in Vietnam, and therefore no competent medical 
nexus evidence indicating a link between his then current 
symptoms and a stressor in service, since none had been verified 
or corroborated.  See 38 C.F.R. § 3.304(f) (indicating service 
connection for PTSD requires:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed 
in-service stressor); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

In the absence of an appeal, that May 2005 decision is final and 
binding on the Veteran based on the evidence then of record and 
not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103.

Since the RO has previously considered and denied this claim, and 
the Veteran did not timely appeal that decision, the first 
inquiry is whether there is new and material evidence to reopen 
this claim.  38 C.F.R. § 3.156.

If the Board finds that new and material evidence has not been 
submitted, then its analysis must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  
If, however, there is new and material evidence, then the Board 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.



For a petition to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

Since the RO's May 2005 denial of this claim is the most recent 
final and binding decision on this claim, it marks the starting 
point for determining whether there is new and material evidence 
to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis to determine 
whether a claim should be reopened and readjudicated on the 
merits).

Based on the grounds stated for the denial of the claim in that 
May 2005 decision, new and material evidence would consist of 
competent evidence providing the required DSM-IV diagnosis of 
PTSD, credible supporting evidence that a stressor occurred 
during or coincident with the Veteran's military service - 
including while stationed in Vietnam, or evidence suggesting a 
link between his current symptoms and that stressor in service.  
See Evans, 9 Vet. App. at 284 (indicating the newly presented 
evidence need not be probative of all the elements required to 
award the claim, just probative as to each element that was a 
specified basis for the last disallowance).  See also Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant the claim).

The additional evidence submitted or otherwise obtained since 
that May 2005 RO rating decision includes a March 2006 Special 
Psychological Exam report from a private physician, Dr. D.B., 
contracted by VA, providing a current diagnosis of PTSD and 
attributing it to the Veteran's military service.

This additional evidence is both new and material because it was 
not previously submitted to decisionmakers and, therefore, not 
previously considered, and because it relates to an unestablished 
fact necessary to substantiate the claim.  Specifically, this 
additional evidence provides the required current diagnosis of 
PTSD, which, according to the holding in Cohen, is presumably in 
accordance with the DSM-IV criteria, both in terms of the 
adequacy and sufficiency of the stressors claimed, and by 
relating this diagnosis to the Veteran's military service.  So 
this additional evidence raises a reasonable possibility of 
substantiating his claim for service connection.  See 38 C.F.R. § 
3.156(a).  His claim, therefore, is reopened.

III.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38  U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As mentioned, service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in- service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as 
mentioned, a diagnosis of PTSD need only be in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there 
generally must be independent evidence corroborating his 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a non-
combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a 
stressor cannot be established as having occurred by after-the-
fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Very recently, however, as of July 13, 2010, VA amended its rules 
for adjudicating disability compensation claims for PTSD 
contained at 38 CFR § 3.304(f) to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision 
adds to the types of claims that VA will accept through credible 
lay testimony, alone, as being sufficient to establish the 
occurrence of an in-service stressor without undertaking other 
development to verify the Veteran's account.  VA's specific PTSD 
regulation, § 3.304(f), previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to accept the 
occurrence of the claimed in-service stressor.  VA later amended 
its PTSD regulations to also accept the statements of Veterans 
who are former 
prisoners-of-war (POWs) and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in-service 
stressor if they are consistent with the places, types, and 
circumstances of service.  As well, because of still other 
amendments, claims predicated on personal or sexual assault 
invoke special consideration - such as by creating an exception 
to the holding in Moreau and accepting after-the-fact medical 
nexus evidence to link the PTSD to the Veteran's military service 
and by allowing evidence from sources other than his service 
records to corroborate his account of the claimed stressor 
incident, including indications of behavioral changes.  See YR v. 
West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. 
App. 272, 279-280 (1999).

The primary result of this most recent amendment of 38 CFR § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of the claimed in-service stressor if it is related to 
the Veteran's "fear of hostile military or terrorist activity."  
The new regulatory provision requires that:  (1) a VA 
psychiatrist or psychologist, or contract equivalent, confirm 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; (2) the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service; and (3) the 
Veteran's symptoms are related to the claimed stressor.  This 
most recent regulation amendment has no impact on PTSD stressors 
experienced during combat, while interned as a POW, or as the 
result of personal or sexual assault.  

It further warrants mentioning that a stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 
(2002).

In this particular case at hand, the Veteran asserts he has PTSD 
due to both combat and noncombat-related stressors - but all of 
which concern his service in Vietnam.  Specifically, he asserts 
that, while driving a truck, he was shot at by enemy forces; that 
he had a great fear of losing his life; that, while in a medical 
facility, he saw fellow servicemembers with severe injuries; and 
that he witnessed the death of others - including a fellow 
service member who was a personal friend.  See March 2006 Special 
Psychological Exam report.

The first and indeed perhaps most fundamental requirement for any 
service-connection claim is there must be competent evidence of 
the existence of the currently claimed disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the report of the Veteran's March 
2006 Special Psychological Exam provides the required diagnosis 
of PTSD.  And in Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court noted that diagnoses of PTSD are presumably in accordance 
with the DSM-IV criteria, both in terms of the adequacy and 
sufficiency of the stressors claimed.  So the Veteran has 
established he has PTSD, i.e., current disability on account of 
this condition.



Consequently, the determinative issue is whether the Veteran's 
PTSD is attributable to his military service - and, in 
particular, to the incidents mentioned he says occurred while he 
was stationed in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

As already alluded to, one of the Veteran's asserted in-service 
stressors is that he was fearful of losing his life while in 
Vietnam.  In August 2010, his representative submitted an 
Informal Hearing Presentation maintaining this asserted stressor 
relates to "fear of hostile military ... activity" and, thus, is 
sufficient to warrant consideration under the recent revisions to 
38 C.F.R. § 3.304(f).  

The Veteran's service personnel records show he served in 
Vietnam, during the Vietnam War, from July 1970 to May 1971.  
That is, he served on the ground in enemy territory, i.e., in a 
hostile environment, during a period of war.  Under these 
circumstances, the Board finds his stating that he had a fear of 
losing his life is related to a "fear of hostile military ... 
activity."  Therefore, under the newly amended 38 CFR § 
3.304(f), this particular stressor - his fear of losing his 
life, need not be corroborated.  

The report of the Veteran's March 2006 Special Psychological Exam 
indicates he had that evaluation under the auspices of a private 
physician, Dr. D.B., who is a Diplomate of the American Board of 
Psychiatry and Neurology, contracted by VA to assess the nature 
and extent of the Veteran's claimed PTSD.  In diagnosing PTSD, 
this examiner also concluded that the Veteran's asserted 
stressors - including his asserted fear of losing his life in 
Vietnam, were adequate to support this PTSD diagnosis.



Further regarding this diagnosis and its etiology, Dr. D.B.'s 
report notes the Veteran is a US Army Veteran who served from 
1969 to 1971, including a 9-month tour in Vietnam.  This doctor 
went on to note the Veteran did clerical work, but also drove 
military vehicles in service, and essentially concluded that his 
PTSD was caused by events consistent with the circumstances of 
his service, especially in Vietnam.

As concerning the Veteran's specific symptoms, Dr. D.B.'s report 
indicates the Veteran has recurrent and intrusive distressing 
recollections of his stressor events, as well as flashbacks 
whenever he hears loud noises.  He also has recurrent distressing 
dreams of these stressor events and panic attack symptoms.  It 
was observed, as well, that he tries to avoid thoughts, feelings, 
and conversations associated with his stressor events, and 
activities, places, and people that arouse his recollection of 
these traumatic events.  He is additionally having difficulty 
getting close to others, gets irritable easily, and has outbursts 
of anger, difficulty concentrating, becomes hypervigilent, and 
gets startled easily by crashes or loud noises.  He has also 
experienced episodic depression (it comes and goes), and has a 
varying appetite and poor energy level.

Moreover, although Dr. D.B. diagnosed major depressive disorder 
and polysubstance abuse, in addition to PTSD, he attributed the 
Veteran's recurrent and intrusive distressing recollections and 
dreams, his acting or feeling that his stressor events were 
recurring, and intense psychological distress at exposure to 
internal or external cues to his stressor events in service.  He 
also attributed the Veteran's persistent avoidance of stimuli 
associated with the trauma and numbing of general responsiveness, 
as well as persistent symptoms of increased arousal to his 
stressor events - again, including his fear of losing his life 
while in Vietnam.

So, in summary, the Board finds the Veteran's fear of losing his 
life while stationed in Vietnam during the Vietnam War is akin to 
the "fear of hostile military ... activity" contemplated by the 
most recent revisions to § 3.304(f).  The Board also finds that a 
psychiatrist, on contract with VA, has confirmed that this fear 
of the Veteran losing his life in Vietnam is justification for 
the diagnosis of PTSD, and that the events alleged are consistent 
with the places, types, and circumstances of his service, 
especially in Vietnam.

Having said that, the Board also recognizes there are notations 
in the Veteran's VA treatment records generally questioning 
whether he has PTSD.  However, these assessments generally were 
made in the course of him seeking assistance for substance abuse 
- rather than in conjunction with a clinical examination and 
evaluation of him specifically for PTSD.  So the Board finds 
these comments to be less probative as they are conclusory, 
lacking the appropriate and requisite clinical data and 
rationale.  See generally Bloom v. West, 12 Vet. App. 185 (1999) 
(indicating a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See, too, Nieves-
Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (a medical opinion 
is not entitled to any weight if it contains only data and 
conclusions).

In contrast, Dr. D.B.'s report discussing the nature and etiology 
of the Veteran's PTSD is thorough, well-reasoned, and based on an 
objective clinical evaluation of him.  Hence, the findings 
expressed therein have the proper foundation and predicate and, 
therefore, are entitled to greater probative weight.  
See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 
Vet. App. 177 (1993).  The Federal Circuit Court has recognized 
the Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Therefore, the Board finds 
that the most probative, i.e., competent and credible, medical 
evidence of record establishes the Veteran's PTSD is as likely as 
not attributable to his military service - and, in particular, 
to his fear of losing his life while serving in Vietnam.  So he 
is entitled to service connection for PTSD, especially resolving 
all reasonable doubt concerning this in his favor.  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (indicating an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite or obvious etiology).




ORDER

The petition to reopen the Veteran's claim for service connection 
for PTSD is granted.

The underlying claim for service connection for PTSD also is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


